Name: Commission Regulation (EC) NoÃ 1470/2007 of 13 December 2007 amending Regulation (EEC) NoÃ 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: national accounts;  farming systems;  economic analysis;  Europe
 Date Published: nan

 14.12.2007 EN Official Journal of the European Union L 329/7 COMMISSION REGULATION (EC) No 1470/2007 of 13 December 2007 amending Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and particular Article 4(4) thereof, Whereas: (1) Annex I to Commission Regulation (EEC) No 1859/82 (2) fixes the number of returning holdings per division. (2) Taking into account the changes in the Italian agricultural structures and the use of improved statistical methodologies for defining the number of holdings to be selected by region, type of farming and economic size class, the number of returning holdings per division in Italy should be adjusted so that the sample may better represent all the farm types present in the field of observation. (3) Taking into account the changes in the Polish agricultural structures and the use of an increased number of types of farming used for stratification of the field of observation, the number of returning holdings per division in Poland should be adjusted so that the sample better represents all farm types present in the field of observation. (4) Following the merging of the divisions Entre Douro e Minho e Beira Litoral and TrÃ ¡s-os-montes e Beira Interior into one division Norte e Centro by Commission Regulation (EC) No 1469/2007 of 13 December 2007 amending the Annex to Council Regulation No 79/65/EEC as regards the list of divisions (3), the number of returning holdings per division in Portugal should be adjusted. (5) Regulation (EEC) No 1859/82 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 1859/82 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2008 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 205, 13.7.1982, p. 5. Regulation as last amended by Regulation (EC) No 800/2007 (OJ L 179, 7.7.2007, p. 3). (3) See page 5 of this Official Journal. ANNEX Annex I to Regulation (EEC) No 1859/82 is amended as follows: (1) The part concerning Italy is replaced by the following: Reference number Name of division Number of returning holdings ITALY 221 Valle dAosta 197 222 Piemonte 619 230 Lombardia 710 241 Trentino 388 242 Alto Adige 405 243 Veneto 907 244 Friuli-Venezia Giulia 735 250 Liguria 508 260 Emilia-Romagna 1 166 270 Toscana 956 281 Marche 601 282 Umbria 498 291 Lazio 528 292 Abruzzo 504 301 Molise 354 302 Campania 478 303 Calabria 346 311 Puglia 453 312 Basilicata 450 320 Sicilia 470 330 Sardegna 413 Total Italy 11 686 (2) The part concerning Poland is replaced by the following: Reference number Name of division Number of returning holdings POLAND 785 Pomorze and Mazury 1 870 790 Wielkopolska and Ã lÃ sk 4 470 795 Mazowsze and Podlasie 4 460 800 MaÃ opolska and PogÃ ³rze 1 300 Total Poland 12 100 (3) The part concerning Portugal is replaced by the following: Reference number Name of division Number of returning holdings PORTUGAL 615 Norte e Centro 1 233 630 Ribatejo e Oeste 351 640 Alentejo e Algarve 399 650 AÃ §ores e Madeira 317 Total Portugal 2 300